DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments of 12 August 2022 is acknowledged. Claims 1-2 have been amended. Claim 9 is canceled. Claims 15-20 remaining withdrawn. Applicant’s amendments to the claims have overcome each and every specification objection previously set forth in the Non-Final Office Action mailed 12 May 2022. Claims 1-8 and 10-14 are being treated on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Curl et al. (US Application Publication No. 2014/0215729 A1) in view of Campos (US Application Publication No. 2016/0295968 A1).
Regarding Claim 1, Curl discloses an article of footwear (100) having a heel region, a forefoot region, and a midfoot region between the forefoot region and the heel region (see annotated Fig. 1A below), 

    PNG
    media_image1.png
    506
    765
    media_image1.png
    Greyscale

the article of footwear comprising: 
an upper (102, 110) including a first upper portion (102) extending continuously across the forefoot region, the midfoot region, and the heel region (see annotated Fig. 1A above, where the highlighted 102 areas extend continuously across the forefoot, midfoot, and heel regions; further, 110 is removeable as stated in para. [0041], and therefore, 102 would be a continuous element that spans across all the regions of the shoe and under 110), wherein the first upper portion defines an ankle opening (106); 
a footwear plate (104a), wherein the footwear plate includes a covered plate portion (see annotated Fig. 1C below, where strap element 110 covers the 104a in the circled area) and an exposed plate portion (see annotated Fig. 1C below, where the shaded areas show exposed 104a) coupled to the exposed plate portion (para. [0045], where strap element 110 wraps around the sole structure, including the exposed portion 104a as seen in Fig. 1C); 

    PNG
    media_image2.png
    450
    646
    media_image2.png
    Greyscale
 
a sole structure (the entire bottom surface, 104, is the sole structure) including a second upper portion (110), wherein the second upper portion integrally extends from the first upper portion (para. [0045] and Figs. 1A/B, and 110 is connected to 102, and therefore, 110 integrally extends from 102; It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening. In re Hotte, 177 USPQ 396, 328 (CCPA 1973)), the second upper portion partially extends around the footwear plate (para. [0045] and Fig. 1C, the strap 110 extends across the bottom of the sole structure), the second upper portion defines a ground-facing surface (Fig. 1C shows strap 110 to be ground-facing as the outermost layer) and an inner upper surface opposite the ground-facing surface (because strap 110 wraps around the shoe, as stated in para. [0045], 110 has an inner upper surface opposite to the ground facing surface), and the second upper portion defines a sole opening extending through the inner upper surface and the ground-facing surface (para.45, Fig. 1C shows that the mesh strap 110 wraps over the sole structure, but does not completely cover the sole structure; furthermore, the toe and heel area have openings without the strap 110 to expose the sole structure); 
and wherein the covered plate portion is disposed on the inner upper surface of the second upper portion (see annotated Fig. 1C above, where 104a is facing the inner upper surface of strap 110) such that the second upper portion covers the covered plate portion (see annotated Fig. 1C above, where 104a is facing the inner upper surface of strap 110), and the exposed plate portion is aligned with the sole opening (104 has an opening) to expose the exposed plate portion (Fig. 1C, where the sole openings follow the outermost contour of outsole component 104b to expose the midsole component 104a)
Curl fails to directly disclose a footwear plate including a composite material. 
However, Campos teaches an athletic shoe with a footwear plate (22) including a composite material (para. [0047], a composite foam and carbon fiber). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the foam footwear plate of Curl to be made of a composite material of foam and carbon fiber, as taught by Campos, in order to enhance structural stability and stiffness of the footwear plate (para. [0047]). Once the polymeric foam material of footwear plate 104a of Curl is modified by the carbon fiber material of Campos, the footwear plate 104a includes a carbon fiber material.
Regarding Claim 2, Curl further discloses the article of footwear of claim 1, wherein the footwear plate is oriented along a longitudinal axis (see annotated Fig. 1C below, where 104a is oriented along the dotted line of the longitudinal axis), the second upper portion defines a first edge and a second edge (see annotated Fig. 1C below), the first edge is coupled to the second edge along the longitudinal axis (see annotated Fig. 1C below, where the first and second edge exist on the same strap and are coupled), and the sole structure includes a cleat structure (104b) directly coupled to the second upper portion (Fig. 1C, 110 is directly coupled to 104a, which includes 104b).

    PNG
    media_image3.png
    470
    822
    media_image3.png
    Greyscale

Regarding Claim 3, Curl further discloses the article of footwear according to claim 2, wherein the covered plate portion is in direct contact with the inner upper surface of the second upper portion (Fig. 1C), the first upper portion is directly coupled to the second upper portion (para. [0045] and Figs. 1A/B), the sole structure has a heel region (see annotated Fig. 1C below), a forefoot region (see annotated Fig. 1C below), and a midfoot region between the forefoot region and the heel region (see annotated Fig. 1C below), the cleat structure is a forward cleat structure disposed at the forefoot region (see annotated Fig. 1C below, 104b in the forefoot region), the article of footwear further includes a rear cleat structure (see annotated Fig. 1C below, 104b in the heel region), and the rear cleat structure is disposed at the heel region (see annotated Fig. 1C below, where the rear outsole component 104b is in the heel region).

    PNG
    media_image4.png
    431
    620
    media_image4.png
    Greyscale

Regarding Claim 4, Curl further discloses the article of footwear according to claim 3, wherein the forward cleat structure defines a body opening (Fig. 1C, the outermost contour of outsole component 104b has an opening to expose 104a), the body opening is aligned with the exposed plate portion to expose the footwear plate at the forefoot region (Fig. 1C), the forward cleat structure is directly coupled (via attachment to the entire sole) to the ground-facing surface of the second upper portion at the forefoot region (para. [0045]), and the rear cleat structure is directly coupled (via attachment to the entire sole) to the ground-facing surface of the second upper portion at the heel region (para. [0045]).
Regarding Claim 5, Curl further discloses the article of footwear according to claim 4, wherein each of the forward cleat structure and the rear cleat structure includes a main outsole body (Fig. 1C, the outsole body of both the forward and rear cleat structure are the areas of the outsole component 104b where a traction element is not placed) the area and a plurality of traction elements (150) directly coupled to the main outsole body (Fig. 1C).
Regarding Claim 6, Curl further discloses the article of footwear according to claim 5, wherein each of the first upper portion and the second upper portion includes an upper material (para. [0045], where the first upper materials include fabric, textiles, leathers, polymeric materials, spacer meshes, and the like; the second upper materials are also known in the art as equivalent upper materials and can vary in color, styles or shapes), the main outsole body (para. [0044], where the outsole component 104b is made of a synthetic rubber material) and the plurality of traction elements includes an outsole material (para. [0037], where the outsole components 104b can be molded in combination with the cleat elements 150 with the same structure), and the outsole material is more rigid than the upper material to enhance traction (paras. [0048], where a synthetic rubber material for the outsole component 104b is more rigid than the upper materials such as fabric, textiles, leathers, polymeric materials, spacer meshes).
Regarding Claim 7,  Curl further discloses the article of footwear according to claim 1, wherein a midsole (104b) disposed under the footwear plate (104b is under 104a). 
Regarding Claim 8, modified Curl further discloses the article of footwear according to claim 1, wherein the sole structure includes a heel region (see annotated Fig. 1C in regards to claim 3 above), a forefoot region (see annotated Fig. 1C in regards to claim 3 above), and a midfoot region between the forefoot region and the heel region (see annotated Fig. 1C in regards to claim 3 above), the sole structure includes a forward cleat structure (104b,150 in forefoot) directly coupled to the second upper portion (see annotated Fig. 1C and para. [0045] in regards to claim 3 above; when the entire sole structure is coupled, all of the sole structures are directly coupled together), the article of footwear further includes a rear cleat structure (104b,150 in heel) directly coupled to the second upper portion (see annotated Fig. 1C and para. [0045] in regards to claim 3 above; when the entire sole structure is coupled, all of the sole structures are directly coupled together), and the forward cleat structure is disposed at the forefoot region (see annotated Fig. 1C in regards to claim 3 above), the rear cleat structure is disposed at the heel region (see annotated Fig. 1C in regards to claim 3 above), each of the forward cleat structure and the rear cleat structure includes a main outsole body (i.e. planar portion of 104b) and a plurality of traction elements (150) directly coupled to the main outsole body (see annotated Fig. 1C in regards to claim 3 above), the footwear plate (of Curl as modified by Campos) includes a carbon fiber-reinforced polymer (para. [0047] of Campos), each of the first upper portion and the second upper portion includes an upper material (para. [0045], where the first upper materials include fabric, textiles, leathers, polymeric materials, spacer meshes, and the like; the second upper materials are also known in the art as equivalent upper materials and can vary in color, styles or shapes), the main outsole body (para. [0048], where the outsole component 104b is made of a synthetic rubber material) and the plurality of traction elements include an outsole material (para. [0037], where the outsole components 104b can be molded in combination with the cleat elements 150 with the same structure), and the outsole material is more rigid 20NK1607 / 190105US02than the upper material to enhance traction ([0048], where a synthetic rubber material for the outsole component 104b can be more rigid than the upper materials such as fabric, textiles, leathers, polymeric materials, spacer meshes), and the carbon fiber-reinforced polymer is more rigid than the upper material and the outsole material to enhance stability of the sole structure (paras. [0048] of Curl and [0047] of Campos, where a carbon fiber reinforced polymer is more rigid than synthetic rubber).
Regarding Claim 10,  Curl further discloses the article of footwear according to claim 1, wherein the sole structure includes a heel region (see annotated Fig. 1C in regards to claim 3 above), a forefoot region (see annotated Fig. 1C in regards to claim 3 above), and a midfoot region between the forefoot region and the heel region (see annotated Fig. 1C in regards to claim 3 above), and the footwear plate extends through the heel region, the midfoot region (see annotated Fig. 1C in regards to claim 3 above), and the forefoot region (see annotated Fig. 1C in regards to claim 3 above) of the sole structure to enhance stability of the article of footwear (para. [0002]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Curl et al. (US Application Publication No. 2014/0215729 A1) and Campos (US Application Publication No. 2016/0295968 A1), in view of Whiteside (US Application Publication No. 2018/0055139 A1).
Regarding Claim 11, Curl and Campos disclose the invention substantially as claimed. Curl further discloses wherein the footwear plate is oriented along a longitudinal axis (see annotated Fig. 1C in regards to claim 2 above, where midsole 104a is oriented along the dotted line of the longitudinal axis), the second upper portion defines a first edge and a second edge (see annotated Fig. 1C in regards to claim 2 above). 
Curl fails to directly disclose wherein the first edge is stitched to the second edge from the heel region to the midfoot region of the sole structure. 
However, Whiteside teaches an athletic footwear with a first edge (see annotated Fig. 2 below) stitched (para. [0011]) to the second edge (see annotated Fig. 2 below) from the heel region to the midfoot region of the sole structure (see annotated Fig. 2 below).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second edges of Curl by stitching the first edge to the second edge from the heel region together, as taught by Whiteside, in order to secure the edges in the midfoot region and shape the second upper portion to the wearer’s foot.

    PNG
    media_image5.png
    350
    451
    media_image5.png
    Greyscale

Regarding Claim 12, Curl further discloses the article of footwear according to claim 11, wherein the sole structure includes a forward cleat structure coupled to the second upper portion (150 in the forefoot region, when the entire sole structure is coupled, all of the sole structure is coupled together), the article of footwear further includes a rear cleat structure coupled to the second upper portion (Fig. 1C, 150 in the heel region, when the entire sole structure is coupled, all of the sole structure is coupled together), the forward cleat structure is disposed at the forefoot region (150, Fig. 1C), the rear cleat structure is disposed at the heel region (150, Fig. 1C), the forward cleat structure defines a first body opening and a second body opening each sized to expose the footwear plate at the forefoot region (Fig. 1C, 150, the structure defines first and second body openings to expose 104a; the first body opening is inside 104b, and the second body opening is after the ends of 104b and 110 meet), and the forward cleat structure includes an outsole web (104b) separating the first body opening from the second body opening (Fig. 1C, the first body opening is inside 104b, and the second body opening is after the ends of 104b and 110 meet; the web separates the two body openings).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Curl et al. (US Application Publication No. 2014/0215729 A1) and Campos (US Application Publication No. 2016/0295968 A1), in view of Amis et al. (US Application Publication No. 2018/0177261 A1).
Regarding Claim 13, Curl and Campos disclose the article of footwear of claim 1. Curl further discloses wherein the sole structure includes a heel region (see annotated Fig. 1C in regards to claim 3 above), a forefoot region (see annotated Fig. 1C in regards to claim 3 above), and a midfoot region between the forefoot region and the heel region (see annotated Fig. 1C in regards to claim 3 above). 
Curl fails to directly disclose the sole structure further includes a strobel board disposed on the footwear plate at the forefoot region.
However, Amis teaches a cleat with a sole structure (222) that further includes a strobel board disposed on the footwear plate at the forefoot region (para. [0091] and Fig. 3, which includes the forefoot region).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the footwear plate at the forefoot region of Curl to include a strobel board, as taught by Amis, in order to enhance comfort at the footbed.
Regarding Claim 14, Curl and Campos disclose the article of footwear of claim 13. Curl further discloses wherein the footwear plate defines an inner plate surface (see annotated Fig. 1C above in regards to claim 1, where the shaded areas show an exposed midsole component 104a, and the opposite surface is the inner plate surface) and a ground-engaging plate surface opposite the inner plate surface (see annotated Fig. 1C above in regards to claim 1, where the shaded areas show an exposed midsole component 104a). 
Curl fails to directly disclose the strobel board is in direct contact with the inner plate surface of the footwear plate, and the strobel board is solely disposed at the forefoot region of the sole structure.
However, Amis teaches a cleat with the strobel board is in direct contact with the inner plate surface of the footwear plate (para. [0092], where the inner surface of the plate 200 may be contoured to a strobel), and the strobel board is solely disposed at the forefoot region of the sole structure (Fig. 3 includes the strobel at the forefoot region).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the inner plate surface of the midsole component of Curl to be in direct contact with a strobel board, as taught by Amis, in order to conform to a wearer’s foot to enhance comfort.
Response to Arguments
Applicant's arguments filed 12 August 2022 regarding the 35 USC 103 rejection (see pages 9-11 of REMARKS) have been fully considered but they are not persuasive. Applicant's arguments appear to be directed to the amended limitation, in which additional consideration and reinterpretation has been given for a newly modified grounds of rejection, as stated above. 
Regarding claim 1, arguments are rejected under 35 USC § 103 (see pages 10-11 of REMARKS): 
Applicant Remarks: Applicant asserts that Curl does not disclose the “second upper portion defines a sole opening extending through the inner upper surface and the ground-facing surface” and that the “exposed plate portion is aligned with the sole opening [in the second upper portion]”. Further, applicant asserts that Curl has an exposed plate that is not because of the second upper portion.
Examiner respectfully disagrees. The second upper portion 110 of Curl clearly “defines” a sole opening through the inner upper surface and the ground-facing surface, inasmuch as has been claimed by Applicant, in that the edge thickness from the inner upper surface to the ground-facing surface of 110 “defines” an edge of the opening. It is noted that "defines" is a broad term that does not require that the second upper portion enclose the opening, as argued by Applicant, but merely requires that the second upper portion define the opening in some way. Further, because 110 is a second upper portion, it is defined as part of the upper materials, which may consist of a mesh as stated in para. [0045] of Curl. Therefore, a mesh material would have holes or openings that would extend through the inner upper surface and the ground-facing surface of 110, which would expose and define openings in the sole structure. For all of these reasons, Applicant’s argument is not found persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QT HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732   

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732